Citation Nr: 1613133	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-37 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to September 24, 2009, and in excess of 50 percent thereafter. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to August 1970, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for PTSD and assigned an initial disability rating of 10 percent effective as of the date of claim.  The Veteran appealed the assigned rating and a subsequent rating decision issued in September 2012 granted an increased rating of 30 percent effective February 2012.  The Veteran again appealed the assigned ratings and a subsequent rating decision issued in December 2014 granted an increased rating of 50 percent, which was made effective September 24, 2009.  The Veteran has continued his appeal of the assigned ratings.

In May 2013, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in November 2013, when it was remanded for further development, to include providing the Veteran with another VA examination.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

At the time of the previous Board decision, the issues on appeal included entitlement to service connection for a right knee disability.  That claim was subsequently granted by the December 2014 rating decision, which assigned staged ratings of 10 percent and 20 percent for the disability.  A recent rating decision, issued in January 2016 abruptly reduced the assigned disability rating to 10 percent without providing the notice period required by statute.  However, the Veteran has not appealed the reduction and the appeals period on that determination has not yet expired, and the Board therefore has no jurisdiction over it. 

FINDINGS OF FACT

1. From the date of service connection through September 24, 2009, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of depression, anxiety, suspiciousness, isolation, and sleep impairment.

2. As of September 24, 2009, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity; deficiencies in most areas have not been shown.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 30 percent, and no higher, for PTSD were met prior to September 24, 2009.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2. From September 24, 2009, the criteria for a disability rating in excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In August 2007, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in April 2012 and November 2015.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, staged ratings of 10 percent and 50 percent were assigned for the Veteran's PTSD.  After a review of the record, as explained below, the Board finds that stage ratings are appropriate, but that the initial disability rating assigned should be 30 percent.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, is assigned a 10 percent rating. 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), merits a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is given a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, warrants a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is required for a 100 percent rating.  38 C.F.R. § 4.130. 

Facts and Analysis

The Veteran was granted service connection for PTSD as a result of his experiences in Vietnam in the rating decision on appeal.  The assigned effective date for the grant is February 5, 2007, with an assigned initial rating of 10 percent.  As noted above, a subsequent rating decision granted an increased disability rating of 50 percent effective September 24, 2009.  Both ratings and rating periods are currently on appeal.

At a treatment visit in May 2007 the Veteran reported symptoms of isolation, avoidance of crowded situations, hyperarousal, and numbing due to PTSD.  The Veteran and his therapist discussed his history and symptoms and agreed that, compared to other Vietnam veterans, he was close to the middle in terms of severity.  The therapist assigned a Global Assessment of Functioning (GAF) score of 54.  

At a treatment visit in January 2011 the Veteran reported that his wife told him he was easily irritable, although he felt his responses were appropriate.  His wife also told him that he had "abrupt flashing anger" and thought he was depressed, but he did not agree.  He did admit to arguments with his wife and said if others would do the right things there be no conflict.  In August 2011, the Veteran reported that he had not felt depressed and was controlling his temper and taking his medication.  He had returned to work as a truck driver in June and was doing okay, although his PTSD stressors were still on his mind all the time.

In February 2012, the Veteran reported that his PTSD symptoms were constant, like the wind blowing, and he could not control them.  He was seeking an increase in his disability rating because his symptoms remained severe and were interfering with his interactions with other people.  He was easily irritable and mistrustful of other, was sleeping poorly, and had reduced concentration.

At the April 2012 VA examination, the Veteran reported that he had been married for 34 years and his wife complained that he was not affectionate.  He became more emotion over the course of the interview and admitted to frequent irritability, stating that his job as a truck driver suited him for this reason.  His symptoms included anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work.  The examiner assessed the Veteran as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The VA examiner noted that the Veteran's symptoms had worsened as he had gotten older and that the Veteran's anger tended to increase as he talked and he appeared to be having a hard time holding it together.  A GAF score of 55 was assigned.

At a treatment visit in June 2012 the Veteran was isolative, mistrustful, irritable, and ruminative about the trauma of Vietnam.  He had moderate anhedonia and experienced nightmares after a stressful day.  His mood was chronically anxious and irritable.

At the VA examination in November 2015, the Veteran reported PTSD symptoms including irritability, sleep disturbance, intrusive memories of combat, hypervigilance, exaggerated startle response, marital discord, and avoidance of stimuli associated with his stressors.  He remained married to his wife of 38 years and his adult daughter was currently living with them.  He maintained contact with other family members and worked on projects around the home and in the yard.  He had been a truck driver for 30 years but considered himself to be retired since 2012.  The examiner noted that the Veteran had diagnoses of two other mental health disabilities, namely obsessive compulsive disorder and obsessive compulsive personality, which had separate symptoms from his PTSD.

After reviewing the evidence, including that set forth above, the Board finds that the Veteran's disability picture prior to September 24, 2009 was more consistent with a 30 percent disability rating.  Specifically, the Veteran's mental health treatment records show symptoms consistent with a 30 percent disability rating such as anxiety, suspiciousness, isolation, hyperarousal, and numbing.  Notably, in the May 2007 treatment record the VA provider described the Veteran's symptoms as being in the middle between the best and the worst, a clear indication that a disability rating higher than 10 percent was warranted.

In addition, the Veteran's treating mental health provider in May 2007 assigned the Veteran a GAF score of 54, which was reiterated in subsequent visits thereafter.  GAF scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Inasmuch as the record supports a finding that the Veteran's PTSD symptoms were moderate from the date of service connection, a 30 percent disability rating is warranted prior to September 24, 2009.  A still higher, or 50 percent rating, is not supported by the evidence, in that the Veteran did not exhibit symptoms such as circumstantial speech, difficulty with complex commands, impaired memory, judgment, or abstract thinking, or difficulty maintaining social and work relationships.  He continued to be employed as a truck driver prior to 2012 and throughout the appeals period has been married to his wife and maintained a relationship with family members.  Thus, the Board's determination hinges not so much on the symptoms reported but more on the impact of those symptoms- which in this case is commensurate with the level of impairment reflected by a 30 percent rating and no higher for the period prior to the September 24, 2009.  

With respect to the question of entitlement to a still-higher rating after September 24, 2009, the evidence does not support assignment of a rating in excess of 50 percent.  Again, the Board notes that the Veteran remains married to his wife of many years, has a relationship with his family, and is reported to work around the yard and around the house since his retirement in 2012.  This evidence does not demonstrate an inability to establish and maintain effective relationships, nor does it show deficiency in the area of family relations.  While the Veteran has reported depression - sometimes based on his own feelings and sometimes as complained of by his wife - as well as anxiety, he has not demonstrated deficiencies in such areas as work (he was employed as a truck driver until he retired in 2012), judgment or thinking.  In addition, while the Veteran has demonstrated some obsessional rituals, such as hand washing and cleaning, the November 2015 VA examiner attributed these symptoms to a separate and distinct diagnosis of obsessive compulsive disorder which is not the result of his PTSD.  The Veteran has not demonstrated impaired impulse control, illogical speech patterns, spatial disorientation, neglect of personal appearance and/or hygiene, and his depression and anxiety have not been described as near-continuous.  The Board acknowledges that the April 2012 VA examination did indicate that the Veteran had difficulty in adapting to stressful circumstances, which is a listed symptom under the 70 percent disability rating criteria; however, the overall disability picture exhibited by the Veteran is not one consistent with the higher rating.

In summary, the Veteran's disability picture at the time of service connection was more appropriately described as satisfying the 30 percent rating criteria, rather than the 10 percent rating originally assigned.  As of September 24, 2009, the Veteran's disability picture has been more consistent with the 50 percent disability rating and a still higher disability rating is not warranted.  38 C.F.R. § 4.130.

The Board notes that, while the Veteran is shown to have stopped working or "retired" in 2012, there has been no evidence that his service-connected disabilities were the cause of this.  Nor has the Veteran asserted that his service-connected disabilities render him unemployable. As such, the matter of entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not implicated here.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (entitlement to TDIU is considered an element of a claim for increased rating when raised by the record).

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology as related to his PTSD, and provide for higher ratings for more severe symptoms.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).




ORDER

Entitlement to an initial disability rating of 30 percent for PTSD prior to September 24, 2009, is granted.

Entitlement to a disability rating higher than 50 percent for PTSD after September 24, 2009, is denied.




____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


